Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

This office action is in response application 16/710124 filed on 03/06/20.

 Summary of claims

Claims 1-17 are pending.

Claims 1-17 are rejected.



Oath/Declaration

The oath/declaration filed on March 06th, 2020 is acceptable. 


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-17 provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-11 of US Pub. 2020/0185953.  Although the conflicting claims are not identical, they are not patentably distinct from each other.

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

As claims 1-17 the scope of the claimed limitation of the instant application is essentially the same as claimed limitations of claims 1-11 of US Pub. 2020/0185953.





Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vijayan et al. (U.S. Patent No. 2018/0041066).

As to claim 1 the prior art teaches a charging system that charges a first voltage source and a second voltage source through an external charger, the first voltage source and the second voltage source being two voltage sources that are capable of supplying electric power to a rotating electric machine that includes a coil group configured by multiphase coils, the charging system comprising: 

a first inverter that includes a plurality of first switching elements (see fig 2 element 208) that correspond to the multiphase coils (see fig 1, fig 2 paragraph 0029, 0036); 



a high-potential side external connection terminal that is capable of connecting to a high potential side of the external charger (see fig 2-4 paragraph 0037-0040); 

at least one high-potential side power supply line that connects the high-potential-side external connection terminal and a high potential side of the first voltage source or the second voltage source (see fig 2-4 and fig 7 paragraph 0040-0045); 

a low-potential side external connection terminal that is capable of connecting to a low potential side of the external charger (see fig 1-3 and 7 paragraph 0042-0047); 

at least one low-potential side power supply line that connects the low- potential-side external connection terminal and a low potential side of the first voltage sourceor the second voltage source (see fig 1-3 and 7 paragraph 0045-0050 and background); 

at least three switches that include at least one high-potential side switch that is provided on the high-potential-side power supply line and at least one low-potential side switch that is provided on the low-potential-side power supply line (see fig 1-3 and 7 paragraph 0048-0054); 

 a control unit that is capable of switching charging between individual charging in which either of the first voltage source and the second voltage source is charged, and simultaneous charging in which the first voltage source and the second voltage source are both simultaneously charged, by controlling operations of the plurality of first switching elements, the plurality of second switching elements, and the at least three switches (see fig 1-3 and 7-8 paragraph 0052-006).

Allowable Subject Matter

Claims 2-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.












Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH C TAT whose telephone number is 571 272-1908.  The examiner can normally be reached on flex 7:00Am-8PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571 272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BINH C TAT/Primary Examiner, Art Unit 2851